                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                  AT CHATTANOOGA

UNITED STATES OF AMERICA                        )
                                                )        Case Nos. 1:19-cr-14, 1:19-cr-46
v.                                              )
                                                )        Judge Travis R. McDonough
                                                )
KELVIN WHITE                                    )        Magistrate Judge Susan K. Lee
                                                )


                                             ORDER



       Magistrate Judge Susan K. Lee filed a report and recommendation (Doc. 34 in Case No.

1:19-cr-14, Doc. 179 in Case No. 1:19-cr-46) recommending that the Court: (1) grant

Defendant’s motion to withdraw his not-guilty plea as to Count One of the one-count indictment

in Case No. 1:19-cr-14 and Count Ten of the nineteen-count superseding indictment in Case No.

1:19-cr-46; (2) accept Defendant’s guilty plea to Count One of the indictment in Case No. 1:19-

cr-14 and as to the lesser included offense of the charge in Count Ten of the Superseding

Indictment, that is of possession with intent to distribute a mixture and substance containing a

detectable amount of cocaine base (“crack”), a Schedule II controlled substance in violation of

21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C); (3) adjudicate Defendant guilty as to Count One of the

indictment in Case No. 1:19-cr-14 of the lesser included offense of the charge in Count Ten of

the superseding indictment, that is of possession with intent to distribute a mixture and substance

containing a detectable amount of cocaine base (“crack”), a Schedule II controlled substance in

violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C); (4) defer a decision on whether to accept

the amended plea agreement (Docs. 33, 177) until sentencing; and (5) order that Defendant

remain in custody until sentencing in this matter. Neither party filed a timely objection to the
report and recommendation. After reviewing the record, the Court agrees with Magistrate Judge

Lee’s report and recommendation. Accordingly, the Court ACCEPTS and ADOPTS the

magistrate judge’s report and recommendation (Doc. 34 in Case No. 1:19-cr-14, Doc. 179 in

Case No. 1:19-cr-46) pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as follows:

   1. Defendant’s motion to withdraw his not-guilty plea to Count One of the one-count

       Indictment in Case No. 1:19-cr-14 and Count Ten of the nineteen-count Superseding

       Indictment in Case No. 1:19-cr-46 is GRANTED;

   2. Defendant’s plea of guilty to charge set forth in Count One of the Indictment in Case No.

       1:19-cr-14 and to the lesser included offense of the charge in Count Ten of the

       Superseding Indictment in Case No. 1:19-cr-46, that is of possession with intent to

       distribute a mixture and substance containing a detectable amount of cocaine base

       (“crack”), a Schedule II controlled substance in violation of 21 U.S.C. §§ 841(a)(1) and

       841(b)(1)(C) is ACCEPTED;

   3. Defendant is hereby ADJUDGED guilty of the charge set forth in Count One of the

       Indictment in Case No. 1:19-cr-14 and of the lesser included offense of the charge in

       Count Ten of the Superseding Indictment in Case No. 1:19-cr-46, that is of possession

       with intent to distribute a mixture and substance containing a detectable amount of

       cocaine base (“crack”), a Schedule II controlled substance in violation of 21 U.S.C. §§

       841(a)(1) and 841(b)(1)(C);

   4. A decision on whether to accept the amended plea agreement [Docs. 33 and 177] is

       DEFERRED until sentencing; and




                                               2
5. Defendant SHALL REMAIN in custody until sentencing in this matter which is

   scheduled to take place on March 6, 2020, at 2:00 p.m. [EASTERN] before the

   undersigned.

SO ORDERED.


                                     /s/Travis R. McDonough
                                     TRAVIS R. MCDONOUGH
                                     UNITED STATES DISTRICT JUDGE




                                       3
